Citation Nr: 0708217	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-07 811	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability prior to September 23, 2002, and 
entitlement to a combined evaluation in excess of 30 percent 
for the lumbar spine disability beginning September 23, 2002.

2.  Entitlement to a combined evaluation in excess of 40 
percent for the lumbar spine disability beginning April 15, 
2005.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from April 1981 to June 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia; the appellant is seeking an increased 
evaluation for her lumbar spine disability.  The appellant 
has also appealed the RO's denial of her claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.

As a result of a change in regulations pertaining to the 
spine, the RO initially awarded a separate rating for left 
lumbosacral radiculopathy.  67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (codified at § 4.71a, Diagnostic Code 5293 (2003)) 
(intervertebral disc syndrome, effective from September 23, 
2002, may be rated based on the total duration of 
incapacitating episodes or by combining separate evaluations 
of its chronic orthopedic and neurologic manifestations).  A 
10 percent rating was assigned by the RO for left lumbosacral 
radiculopathy, effective from the date the change in 
regulation was made effective - September 2002.  This rating 
was awarded separate from the 20 percent rating that had 
earlier been assigned to the lumbar spine disability.  
Consequently, it appears that the RO continued the previously 
assigned 20 percent rating on the basis of chronic orthopedic 
manifestations under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) and assigned the rating for radiculopathy based on 
chronic neurologic manifestations.  

The RO subsequently assigned a 10 percent rating for right 
lumbosacral radiculopathy, effective from the date the 
condition was clinically documented during a VA medical 
examination.  The RO has also assigned a bilateral factor 
based on the involvement of both lower extremities.

Given this approach by the RO, and because the veteran has 
continued to pursue her claim for a higher rating for all 
manifestations of the lumbosacral strain disability, the 
Board will analyze all three ratings now in effect for the 
lumbosacral strain disability.

In September 2006, the appellant's representative submitted a 
written waiver of review by the agency of original 
jurisdiction of the evidence submitted after the filing of 
the substantive appeal.  Said evidence not reviewed by the RO 
includes VA medical treatment records dated between May 2006 
and September 2006.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Because the appellant has submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction, referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.  
Therefore, the case is ready for appellate review.

The Board notes that VA treatment records dating back to 
September 2004 indicate that the appellant has been diagnosed 
with, and treated for, a mood disorder due to chronic pain.  
The matter of service connection for a psychiatric disorder 
secondary to service-connected disability is referred to the 
RO for appropriate action.

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

2.  Prior to May 14, 2005, the level of disability produced 
by the appellant's lumbar disability was consistent with 
severe lumbosacral strain or severe intervertebral disc 
syndrome, but not pronounced intervertebral disc syndrome.

3.  As of May 14, 2005, the level of disability produced by 
the appellant's lumbar disability was consistent with 
pronounced intervertebral disc syndrome; she has not 
demonstrated more than mild neurologic impairment in either 
leg due to the back disability.

4.  The disability picture caused by the appellant's lumbar 
spine disability, including left and right leg radiculopathy, 
is not so unusual as to render the application of the regular 
rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but not 
more, for the appellant's lumbar spine disability were met 
prior to May 14, 2005.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 
(2006).

2.  As of May 14, 2005, the criteria for an evaluation of 60 
percent, but not more, for the appellant's lumbar spine 
disability were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate her increased 
rating claim by correspondence dated in May 2003.  

That document informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating for lumbar 
spine disabilities.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed, as "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  

There is nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  

The appellant was afforded VA medical examinations.  VA and 
private medical records were obtained and associated with the 
claims file.  The appellant did not provide any information 
to VA concerning available treatment records that she wanted 
the RO to obtain for her that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave her notification of her rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in May 2006.  In addition, the entire 
period from the date of the appellant's claim until the 
present is under appellate review.  

The appellant was also provided with notice as to the 
clinical findings needed for higher evaluations for her 
claimed lumbar spine disability, as well as the assistance VA 
would provide.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.  

The appellant was provided with notice as to the evidence 
needed for increased evaluations, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Review of the medical evidence of record reveals that the 
appellant underwent a VA neurosurgery consultation in January 
2001.  She complained of chronic low back pain.  She also 
reported intermittent left lateral leg pain.  Sensory testing 
revealed diminished response on the lateral left thigh and 
calf.  A May 2002 note includes diagnoses of lumbar 
radiculopathy, disc disease, arthritis and history of old 
trauma.  

The appellant underwent a VA medical examination in May 2002; 
she complained of a daily burning sensation that radiated 
down her left leg to her foot in what the doctor described as 
an S-1 distribution.  The appellant reported flare-ups of 
five to six times per month; these were accompanied by 
decreased range of motion, increased pain and increased 
stiffness.  There was no neurological claudication and no 
other neurological complaints.  On physical examination, the 
appellant exhibited 50 degrees of forward flexion (with 
pain), 30 degrees of extension, 45 degrees of lateral bending 
and 60 degrees of rotation.  There was mild tenderness at the 
L5-S1 interspace.  There were no fixed deformities, muscles 
spasms or postural deformities.  Neurological testing 
revealed 5/5 strength in each lower extremity.  Reflexes were 
2+ and symmetric.  There was a slight decrease to light touch 
and pinprick testing on the left in an S1 distribution on the 
left side of the left foot.  The examiner rendered a 
diagnosis of chronic low back pain with left S1 sensory 
radiculopathy secondary to degenerative disc disease.

A private medical report dated in August 2002 indicates that 
the appellant complained of chronic continuous pain radiating 
to the lower extremities.  She reported numbness in her toes.  
She ambulated with an antalgic gait.  The paraspinal muscles 
were hypertonic.  The appellant demonstrated 70 degrees of 
forward flexion, as well as 15 degrees of right and left 
bending and rotation.  She also exhibited normal extension.  
The doctor stated that the muscles of the neck, trunk and 
extremities were all under good voluntary control and were 
well-coordinated.  He also stated that the appellant had well 
above functional levels of strength.  Deep tendon reflexes 
were physiologic.  

A VA treatment note dated in December 2002 indicates that the 
appellant complained of chronic low back pain with left 
intermittent radiculopathy.  This condition was exacerbated 
with long standing or walking.  Neurological testing revealed 
positive straight leg raising on the left.  The appellant was 
prescribed pain medication and advised to not lift objects 
weighing more than ten pounds.  She was also advised to do no 
bending.  

A March 2003 VA treatment note indicated that that appellant 
had been evaluated in the Pain Management clinic multiple 
times, including physical therapy with exercises and that she 
had been issued a TENS unit for pain control.  The appellant 
underwent a lumbar epidural steroid injection (LESI) in 
January 2005.  She was noted to have a history of low back 
pain radiating into the left lower extremity into the toes.  

The appellant underwent another VA medical examination in May 
2005; she complained of constant throbbing pain.  The 
appellant reported that a LESI every six months helped, but 
that it wore off after two to three months.  She said that 
she took pain medications.  She also reported flare-ups with 
long walking, climbing stairs and lifting heavy objects.  The 
appellant stated that she would have six to seven episodes 
every month where the pain was so severe she had to lie down.  
She reported limitation of motion with severe pain.  The 
appellant said that she was able to attend to her activities 
of daily living, although she was unable to participate in 
recreational activities that required a lot of movements.  
She also said that she still drove for short distances, that 
she was taking classes and that she was not working.  The 
appellant denied any incapacitating events requiring bed 
rest.  On physical examination, the appellant demonstrated 60 
degrees of forward flexion with pain starting at 40 degrees.  
She also demonstrated 20 degrees of extension, 25 degrees of 
right and left lateral flexion and 30 degrees of right and 
left rotation; this motion was accomplished with pain.  
Repetitive motion did not produce any changes in her range of 
motion.  There was moderate spasm.  There was no abnormal 
posture or fixed deformity.  There was some tenderness to 
palpation at L5 and the sacral region.  There was no muscle 
atrophy or changes in tone.  Motor examination was 5/5 
throughout.  Reflexes were 2+ and no neurological deficits 
were elicited except for numbness in the anterior lateral 
aspect of both thighs.  The examination stated that this 
numbness was consistent with lateral femoral cutaneous nerve 
syndrome.  

The appellant underwent MRI testing in July 2005.  The 
results revealed minimal disc narrowing at L2-3; a 
significant disc bulge at L2-3; moderate facet arthropathy at 
L3-S1; and a central protrusion at L5-S1 that slightly 
contacted the descending S1 nerve roots, right greater than 
the left.  In August 2006, the appellant complained of 
worsening back pain.  She underwent MRI testing that same 
month and the results were similar to the July 2005 results.  
In September 2006, the appellant received another LESI.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted her 
claim for an increased rating in June 2002.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The applicable regulations in effect at the time of the 
appellant's June 2002 claim contained a number of Diagnostic 
Codes relating to the lumbar spine.  Under Diagnostic Code 
5292, a 20 percent evaluation was warranted for moderate 
limitation of motion of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  Under Diagnostic Code 
5295, a 20 percent evaluation was warranted for a lumbosacral 
strain when there was muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  Id.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

Under Diagnostic Code 5293, a 20 percent evaluation was 
warranted for intervertebral disc syndrome of moderate 
severity, characterized by recurring attacks.  An evaluation 
of 40 percent was warranted for cases of severe 
intervertebral disc syndrome where there were recurring 
attacks with intermittent relief.  A maximum 60 percent 
evaluation was available where there was pronounced 
intervertebral disc syndrome involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Prior to September 23, 2002, a 20 percent evaluation for the 
appellant's lumbar spine disability under Diagnostic Code 
5293 had been in effect since October 2000.  
Prior to September 23, 2002, the appellant's lumbar spine 
disability was manifested by normal strength, decreased 
motion in the various planes varying from slight to moderate, 
pain and radiographic evidence of disc protrusion and 
degenerative changes, radiculopathy in an S1 distribution, 
tenderness to palpation and limitation of ability to walk and 
stand for long periods.  Treatment modalities had included 
pain medication, physical therapy, use of a TENS unit and 
epidural steroid injections.  There was no medical evidence 
of ankylosis of the lumbar spine, severe limitation of motion 
of the lumbar spine or pronounced intervertebral disc 
syndrome.  Such clinical findings would therefore warrant a 
40 percent evaluation under Diagnostic Codes 5293 or 5295, 
but not more.  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warranted a 
60 percent rating.  Id.  Incapacitating episodes are those of 
acute signs and symptoms that require bed rest prescribed by 
a physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.  
In this case, the clinical evidence of record does not 
demonstrate the existence of incapacitating episodes as 
defined by regulation.  Therefore, an evaluation in excess of 
40 percent is not warranted under these criteria.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed again, effective September 26, 
2003.  68 Fed. Reg. 51,454 (August 27, 2003).  (The appellant 
was notified of these new criteria in the March 2006 
Supplemental Statement of the Case).  Effective September 26, 
2003, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  These criteria are not for 
application as the appellant has not demonstrated any 
ankylosis of the lumbar spine.

Also, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).  

As of May 14, 2005, the appellant's lumbar spine disability 
increased in severity.  She demonstrated decreased sensory 
function in the right and left lower extremities.  She 
exhibited moderate limitation of motion of the lumbar spine 
in almost all planes, as well as pain on motion in all 
planes.  Epidural blocks had been recommended for treatment.  
Muscle spasms and lumbar spine tenderness were clinically 
observed.  These clinical findings, in conjunction with the 
benefit of the doubt and consideration of the pain 
experienced by the appellant and increased symptoms during 
flare-ups, warrant the assignment of a 60 percent evaluation 
under the original Diagnostic Code 5293.  This is the highest 
rating available under that code.

In order for the appellant to achieve a rating in excess of 
60 percent, she would have to exhibit ankylosis of the spine.  
The current medical evidence of record does not establish the 
existence of any ankylosis of lumbar spine - favorable or 
unfavorable.

Under the revised version of Diagnostic Code 5293, however, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined rating.

The Board will first analyze the chronic orthopedic 
manifestations of the appellant's lumbar spine disability.  
For the reasons discussed earlier, the documented orthopedic 
manifestations of the appellant's lumbar spine disability, 
coupled with objectively confirmed complaints of pain, 
warranted the assignment of a 40 percent evaluation prior to 
May 14, 2005.  The orthopedic manifestations of the left hip 
disability warranted a 10 percent rating.  The neurological 
symptomatology of the appellant's back disabilities resulted 
in slight sensory deficits bilaterally, as well as radiologic 
findings of some nerve root impingement.  Potentially 
relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), Diagnostic Code 
8526 (for the anterior crural nerve/femoral) and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most.  The clinical evidence of 
record does not reveal moderate incomplete paralysis and 
accordingly, a 10 percent rating, but not more, is warranted 
for the appellant's neurological symptomatology in each lower 
extremity.

Because this is an appeal from the initial rating for the 
neurological aspect of the lumbar spine disability, the Board 
has considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show disability above 10 
percent since the grant of service connection, and therefore 
does not support the assignment of a staged rating.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 21 percent rating 
for right and left neurological manifestations of the lumbar 
spine disability, resulting in a "raw" combined rating of 53 
percent.  Then, the 53 percent rating is combined with the 
next 10 percent rating for the left hip disability, for a new 
"raw" combined rating of 58 percent.  This final "raw" rating 
must next be converted to the nearest degree divisible by 10, 
and all raw ratings ending in 5's must be adjusted upward.  
The appellant's raw 58 percent rating thus becomes a final 
combined rating of 60 percent.  This combined rating equals 
the 60 percent evaluation granted above under the previous 
version of Diagnostic Code 5293.  As discussed above, there 
is no basis for higher separate evaluations in excess of 
those amounts (for this period of the claim).

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such an analysis would not afford the appellant a combined 
evaluation that is excess of 60 percent.  The pain and 
functional limitations caused by the lumbar spine disorder 
are contemplated in the 40 and 60 percent ratings that have 
been assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
her service-connected lumbar spine disability, and she has 
not demonstrated marked interference with employment due to 
the lumbar spine disability alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected lumbar spine disability that is 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)


ORDER

Prior to May 14, 2005, an evaluation of 40 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

As of May 14, 2005, an evaluation of 60 percent, but not 
more, for the lumbar spine disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and the issue of 
entitlement to TDIU is REMANDED to the AMC/RO for action as 
described below.

Review of the evidence of record indicates that the appellant 
has been in receipt of VA Vocational Rehabilitation services.  
In a document submitted in June 2006, the appellant stated 
that her vocational counselor had said that she would not be 
able to work in certain fields due to her back and lower 
extremity conditions.  However, the appellant's Vocational 
Rehabilitation file has not been associated with the claims 
file or considered by the RO in its determination of the 
appellant's eligibility for TDIU benefits.  The Vocational 
Rehabilitation file should be obtained and associated with 
the claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding her 
claim she has in her possession.




2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
her for any medical or psychiatric 
problems since 2002.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record should be obtained and 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and her 
representative, should also be informed 
of the negative results, and should be 
given opportunity to submit the sought-
after records.

3.  The appellant's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file. 

4.  The AMC/RO should arrange for the 
appellant to undergo all appropriate VA 
examinations to determine the current 
nature and extent of each of her service-
connected disabilities as well as to 
determine the overall level of functional 
impairment and impact on employability 
generally resulting from the combination 
of all of the appellant's service-
connected disabilities separate and apart 
from the effects of her non-service-
connected disabilities.  The claims file 
must be provided to each examiner and 
consideration of such should be reflected 
in the examination report.  


The examiner(s) should identify the 
nature and extent of all of the 
functional limitations resulting from 
each one of the appellant's service-
connected disabilities, describe the 
effect of them on the veteran's ability 
to engage in substantial employment, and 
express an opinion as to whether the 
veteran's service-connected disabilities, 
individually or as a whole, render her 
unemployable or only marginally 
employable-separate and apart from her 
non-service-connected disabilities.  The 
examiner(s) should identify whether any 
additional examinations and/or testing 
would be required before the requested 
opinions can be rendered.  

The rationale for all opinions expressed 
must be provided in the completed 
reports. 

5.  The AMC/RO should also take such 
additional development action(s) as it 
deems proper with respect to the TDIU 
claim on appeal.  

6.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  





7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


